DETAILED ACTION
This Office Action is in response to Applicant’s response filed 17 May 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant argues Demarais’962 fails to disclose a foldable region, as newly recited in the amended claims 1, 10 and 15. This argument is not persuasive. The claims merely requires the catheter distal end is foldable, i.e. capable of being folded. The catheter distal end materials disclosed by Demarais’962 are considered to be foldable because they are flexible and capable of being folded. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and 15 recite the catheter is formed of a non-permeable material. This limitation is not disclosed in the application, as filed. The specification is silent regarding the permeability of the catheter wall. 
Any claim not specifically addressed is rejected based on its dependency from a rejected independent claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-10, 12-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais et al. (US Patent Application 2004/0082962) in view of Guenther et al. (US Patent 5,102,415). 
Claims 1, 10: Demarais’962 teaches a device (300) having a catheter (302) comprising a catheter distal section comprising a distal most end (distal most end towards element 304); a catheter proximal end (end opposite 304), and a catheter wall and lumen. 
The distal section (304) includes an actuatable unit (306) and a foldable region (304; Demarais’962 teaches the catheter is constructed from membranes, fabrics, fibers or braids in paragraph [0056]; the claim merely requires the catheter distal end is foldable, i.e. capable of being folded. The catheter distal end materials disclosed by Demarais’962 are considered to be foldable because they are flexible and capable of being folded.). 

Demarais’962 does not disclose how the actuatable unit is joined with the catheter wall and therefore does not disclose the actuatable unit is integrated/embedded within the catheter wall. 
Guenther’415 is directed towards a similar device having a catheter (2, 3) having an expandable distal funnel (3). The distal funnel expands with an actuatable unit (“spring wires”, column 3, lines 60). Guenther’415 teaches the actuatable unit (3’) can be bonded to an inner surface of the catheter wall (3’) or embedded into the material of the catheter wall (column 5, lines 30-42). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Demarais’962 by embedding the actuatable unit in the wall of the expandable region, as taught by Guenther’415 because Guenther’415 shows this is a known mechanism for attaching an actuatable unit to a catheter and Demarais does not disclose how the expandable 
Claim 4: Demarais’962 teaches the actuatable unit (306) is comprised of two strips (306 and 306 are strips as shown in Figure 7a). The foldable catheter wall (304) extends between these strips (Figure 7a). 
Claim 6, 7, 14: Demarais’962 teaches a cover member (“sheath”, paragraph [0057]) configured to at least partially cover and collapse the actuatable unit (306) so the actuatable unit is exposed and transitions to the expanded state (paragraph [0057]). 
Claim 8: Demarais’962’s teaches the catheter wall material can be a wide variety of materials including fabrics, woven materials, membranes and braids such that they are composed of polymers, metals or ceramics. However, Demarais’962 does not specifically disclose the material is stretchable. 
However, Guenther’415 teaches the catheter wall (3a) can be made of an elastic material (column 5, lines 30-35) which is known to be a stretchable material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an elastomeric material, as taught by Guenther’415, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 12: Demarais’962 discloses a helical morcellator (316) coaxially positioned within the catheter lumen (Figure 7a).
Claim 13: Demarais’962 teaches the catheter wall is non-permeable (paragraph [0056]). 
Claim 15, 20: Demarais’962 teaches a device (300) having a catheter (302) comprising a catheter distal section comprising a distal most end (distal most end towards element 304); a catheter proximal end (end opposite 304), and a catheter wall and lumen. 
The distal section (304) includes an actuatable unit (306) and an foldable region (304; Demarais’962 teaches the catheter is constructed from membranes, fabrics, fibers or braids in paragraph [0056]; the claim merely requires the catheter distal end is foldable, i.e. capable of being folded. The catheter distal end materials disclosed by Demarais’962 are considered to be foldable because they are flexible and capable of being folded.). 
The foldable region (304) includes a impermeable catheter wall (Figure 7a, 7b; paragraph [0056]). The actuatable unit (306) is comprised of a shape memory material (paragraph [0057]; Figure 7a). The actuatable unit undergoes radial expansion to move the catheter distal section (304) from a collapsed state to an expanded state (paragraphs [0056], [0057]). 

Demarais’962 does not disclose how the actuatable unit is joined with the catheter wall and therefore does not disclose the actuatable unit is integrated/embedded within the catheter wall. 
Guenther’415 is directed towards a similar device having a catheter (2, 3) having an expandable distal funnel (3). The distal funnel expands with an actuatable unit (“spring wires”, column 3, lines 60). Guenther’415 teaches the actuatable unit (3’) can be bonded to an inner surface of the catheter wall (3’) or embedded into the material of the catheter wall (column 5, lines 30-42). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Demarais’962 by embedding the actuatable unit in the wall of the expandable region, as taught by Guenther’415 because Guenther’415 shows this is a known mechanism for attaching an actuatable unit to a catheter and Demarais does not disclose how the expandable portion is attached or connected to the catheter. One of ordinary skill in the art would expect a device with the actuatable unit embedded within the catheter, as taught by 
Claim 16, 17: Demarais’962 discloses a helical morcellator (316) coaxially positioned within the catheter lumen (Figure 7a).
Claims 2, 3 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais’962 in view of Guenther’415, as applied to claim 1, further in view of Aklog et al. (US Patent Application 2009/0163846).
Demarais’962, as modified, teaches the limitations of claim 2 and 19 but fails to disclose a wire reinforcing element embedded in the catheter wall. 
It is old and well known to provide wire reinforcements within catheter walls. For example, Aklog’846 teaches a catheter wall (10; paragraph [0038]) that is reinforced with wire to optimize maneuverability as it passes through the vasculature without kinking (paragraph [0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Demarais’962 with a reinforcing wire, as taught by Aklog’846, in order to optimize maneuverability of the catheter while preventing kinking. 
Claim 3: Demarais’962 discloses a helical morcellator (316) coaxially positioned within the catheter lumen (Figure 7a).
Claims 5, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais’962 in view of Guenther’415, as applied to claim 1, 10 and 15, further in view of Schneiderman (US Patent Application 2009/0222035). 
Claim 5, 11, 18: Demarais’962 teaches the actuatable unit (306) is comprised of two strips (306 and 306 are strips as shown in Figure 7a), but fails to disclose a ring. 
Schneiderman’035 is directed towards a similar device including a catheter (114) with a lumen and a distal end (200) which includes an actuatable unit (210) that assists the catheter in moving between a collapsed state (Figures 2b, 2c and paragraph [0081] and an expanded state (Figure 3a; paragraph [0070]). 
Schneiderman’035 teaches the actuatable unit (210) includes at least two strips (rays 210 are considered strips) and a ring (260). The ring (260) functions as a base to hold the strips together as a single unit. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device taught by Demarais’962 by providing a ring, as taught by Schneiderman’035, because the use of a ring to connect a plurality of strips in an actuatable unit in a catheter was known in the art at the time of the invention and providing Demarais’962’s actuatable unit with a ring would have served the same purpose in Demarais’962 device as in the Schneiderman’035 device. This would result in a predictable result to one of ordinary skill in the art.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        1 July 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771